DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 6, 2020 for application number 16/215420.
Claims 1 – 4, 7 – 8, 11 – 22, 24 – 26, 28, and 30 – 42 are pending.
Claims 1, 3, 7, 8, 11, 19,21, 22, 25, 28, 31, 37, 40, and 42 are amended.
Claim 10 is cancelled.
Claims 1 – 4, 7 – 8, 11 – 22, 24 – 26, 28, and 30 – 42 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Response to Arguments
Applicant’s arguments filed on 10/06/2020 have been fully considered and are persuasive to the rejection of claims 1 – 4, 7 – 8, 11 – 22, 24 – 26, 28, and 30 – 42 under 35 U.S.C. 103 and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment to claims1 , 3, 7, 8, 11, 19,21, 22, 25, 28, 31, 37, 40, and 42 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims  1 – 4, 7 – 8, 11 – 22, 24 – 26, 28, and 30 - 36 which were  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention, the applicant has removed the term such that the first visual indication is close enough to the first port so as to be unambiguously associated with only the first port from independent claims 1 and 19, but not from dependent claims 4, 7, 22, and 25.  The applicant argues:
“ . . . Applicant respectfully submits that the Examiner’s assertion that the phrase in question is indefinite by virtue of being relative is incorrect, since the very language that the Examiner quotes contains language that sufficiently qualifies the relative phrase “close enough to.” Specifically, the phrase “so as to be unambiguously associated with only the first port” specifically qualifies the phrase “close enough to the first port,” thereby making the entire limitation as a whole definite. The Examiner is respectfully requested to review to MPEP 2173.05(b) in this regard. . .” (Applicants remark’s page 13)

In response to the applicant’s argument:
Upon review, of MPEP 2173.05(b) as was suggested by the applicant, the applicant’s argument is not persuasive because while it is correct that   "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention” as is seemingly being argued by the examiner for the language “is close enough”, the MPEP also discusses subjective terms (“When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase  During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure . . . , the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification."  For the claimed invention, the language “is close enough to the first port so as to be unambiguously associated with only the first port” is truly a subjective assessment that a practitioner of the invention has to make to practice the invention and different practitioners will apply the limitation very differently based on a subjective determination.  The examiner cannot find any disclosure from the specification to provide a standard for ascertaining the requisite degree for determining when a visual indication is close enough to the first port to be unambiguously associated with only the first port in order to practice this claimed feature.  Therein,  the rejection to claims  1 – 3,  8, 11 – 21, 24, 26, 28, and 30 – 36 are withdrawn, but the rejection to claims 4, 7, 22, and 25 are not withdrawn.
In regard to claims 1 – 4, 7 – 8, 12, 19 – 22,  28, and 30 the applicant argues that the combination of Sable and Webb fails to disclose or suggest:
A) “wherein before the particular connection has been physically established, the first visual indication identifies the first port as one of a pair of ports that will form the particular connection, as visual guidance for an entity tasked with connecting a cable to the first port to physically establish at least one end of the particular connection.” (as recited in claim 1 and substantially replicated in claim 19)
The applicant states: 
“ . . . The Office Action relies on Webb at [0026] as allegedly disclosing the last several lines of claim 1 (see Office Action at 13-14). However, Webb does not disclose or suggest that wherein before the particular connection has been physically established, the first visual indication identifies the first port as one of a pair of ports that will form the particular connection, as visual guidance for an entity tasked with connecting a cable to the first port to physically establish at least one end of the particular connection. Webb at [0025] discloses that LEDs related to physical ports can indicate the operational status of a port (on=connected, off=not connected, flashing=connected and transmitting), and at [0026] implies that such indications may be useful to a person doing cable installation or debugging. But that is not the same as, nor any suggestion of, a port indicator that indicates to a person which specific port to physically connect a cable to (in addition to its status) in order to establish physically a particular connection (note that a connection can be established logically before it has been established physically). In Webb, in contrast with the present invention, the person who connects the cabling still needs to figure out which ports to physically connect, for example by interpreting their LED status indications (and probably other contextual information). In contrast, the first visual indication of the present invention specifically shows the person responsible for connecting the cabling which specific port to connect the cable to. . . “ (Applicant’s Remarks page 14).

A) In response to the applicant’s argument:
The applicant modified the limitation to highlight that the visual indication is to a particular connection for an entity to connect a cable to the first port.  While not conceding that the prior art Webb does not teach the amended limitation under a broadest reasonable interpretation analysis, the examiner executed a new search and consideration and found new prior art Power et al (U.S. 2018/0006894 A1; herein referred to as Power) which more narrowly teaches the amended limitation.  Power is directed to the using of a portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provides a user visual indications to direct the user for connecting the cable to the correct device and port (see Power – abstract, ¶¶  [0032 - 0034], ¶ [0041], ¶¶  [0047 - 0048]).  Therein, in light of the applicant’s amendment and the discovery of prior art Power, the rejections to  1 – 4, 7 – 8,  12, 19 – 22,  28, and 30 under 35 U.S.C. 103 over the combination of Sable and Webb are withdrawn, but new grounds of rejection were found under 35 U.S.C. 103 over the combination of Sable and Power.  Additionally, new grounds of rejection were found for: claims 11, and 24 – 26 under 35 U.S.C. 103 over the combination of Sable, Power, and Pirbhai; claims 13 – 14 and 31 - 32 under 35 U.S.C. 103 over the combination of Sable, Power, and Njemcevic; and claims 15 – 18 and 33 
In regard to claims 37 – 40, and 43 the applicant argues that the combination of Sable and Veteikis fails to disclose or suggest:
A) “a first tool port through which to forward the data packets to a tool that is external to the network appliance;
a second tool port through which to receive the data packets from the tool after forwarding the data packets to the tool;
B) “a plurality of visual indicators, each associated with a separate respective one of the first plurality of physical ports;
C) “ receiving a first signal from a computer system that is external to the network appliance, the first signal being indicative that the computer system has received first user input specifying a first port of a plurality of selectable physical ports or a particular connection between the first port and a second port of the plurality of selectable physical ports” (as recited in claim 37)
The applicant states: 
“ . . . Applicant respectfully submits that the Office’s responses to Applicant’s previous arguments regarding claim 37 are in error. Firstly, on pages 7-9 of the present Final Office Action, the Office responds to Applicant’s arguments by stating, “The applicant argues that the test ports disclosed by Veteikis are not equivalent to the tool ports of the claimed invention and that Veiteikis does not disclose an external system (e.g. external tool).” Applicant submits that the Office’s statement is an overgeneralization of what Applicant argued.

Furthermore, the Office erroneously asserts that “the packet processing and routing system 500 is the external tool of the claimed invention and using the two test ports as shown in Figs. 5 and 23 to connect to the device under test” {Id.; emphasis added.) Contrary to that assertion, in the actual statement of the rejection (Final Office Action at pp. 36-37), the Office Action clearly reads the packet processing and routing system 500 of Veteikis as the recited network appliance in claim 37, not the external tool. Hence, the Office’s rebuttal is inconsistent with the actual rejection, and therefore does not withstand scrutiny. Applicant therefore maintains their previously submitted arguments, which for the Office’s convenience are repeated here as follows . . . The Office Action relies on Veteikis as allegedly disclosing the above-quoted limitations, specifically citing 

Additionally, Sable and Veteikis do not disclose or suggest, individually or in combination, one of the plurality of visual indicators in proximity to the first port to output a first visual indication, per claim 37. See the above discussion of claims 1 and 19 regarding Sable. Veteikis does not make up for this deficiency of Sable.

Further, in contrast with claim 37, Sable and Veteikis do not disclose or suggest, individually or in combination, “receiving a first signal from a computer system that is external to the network appliance, the first signal being indicative that the computer system has received first user input specifying a first port... or a particular connection.” The Office Action at page 27 cites Sable at Fig. 2 for this limitation, stating, “Network device 202 is external to computing device [sic].” Applicant respectfully disagrees. Figure 2 of Sable clear shows that physical processing device 108 is part of network device 202, so network device 202 clearly cannot be external to processing device 108, per the above-quoted claim limitation. Veteikis does not make up for this deficiency of Sable.

For least the above reasons, the subject matter of claim 37 could not be obvious based on Sable and/or Veteikis . . .” (Applicant’s Remarks pages 15 – 16).

A & B & C) In response to the applicant’s argument:
The examiner performed a new analysis of the claim set 37 – 43 resulting in the withdrawal of rejections: for claims 37 – 40, and 43 under 35 U.S.C. 103 over the combination of Sable and Veteikis, the rejection of claim 41 under 35 U.S.C. 103 over the combination of Sable, Veteikis, and Pirbhai; and the rejection of claim 42 over the combination of Sable, Veteikis, Pirbhai, and Patidar.  However under the new search and consideration, new grounds of rejection were found so that claims 37 -40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III (U.S. 10,003,527 B1; herein referred to as Sorenson in view of Webb (U.S. 2004/0024934 A1; herein referred to as Webb) in further view of Sable  et al. (U.S. 10,264,332 B1; herein referred to as Sable).  Additionally, claim 41 is rejected 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4, 7, 22, and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "such that the second visual indication is close enough to the second port so as to be unambiguously associated with only the second port, " in dependent  claim  4, and substantially replicated in claims  7, 22, and 25 is a relative term which renders the claim indefinite.  The term "close enough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additional claim language is required to describe how the visual indication is to be unambiguously associated with a port (e.g. visual label, indicator directly above or below port).  For the purposes of prior art analysis the term “close enough” will be interpreted to be in the vicinity of the port.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 7 – 8, 12, 19 – 22,  28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) in view of Power (U.S. 2018/0006894 A1; herein referred to as Power).
In regard to claim 1, Sable teaches a method comprising (see Col 1: Lines 38 -40:” . . . the instant disclosure generally relates to apparatuses, systems, and methods for indicating statuses of multi-link network ports . . .”): receiving, in a computer system (see Fig. 1, Col 5: Lines 21 – 23)”.  . . Physical processing device 108 generally represents any type or form of hardware-implemented computing device capable of interpreting and/or executing computer-readable instructions . . .” see Fig. 2, Col 5: Lines 50 – 58:” . . . computing devices 206(1)-(N) may include and/or represent client devices and/or end-user devices. Additional examples of computing devices 206(1)-(N) include, without limitation, laptops, tablets, desktops, servers, cellular phones, Personal Digital Assistants (PDAs), multimedia players, embedded systems, wearable devices (e.g., smart watches, smart glasses, etc.), gaming consoles, network devices, routers, switches, gateways, firewalls, variations or combinations of one or more of the same, and/or any other suitable computing devices . . .”), first user input that specifies a first port of a plurality of selectable physical ports or a particular connection to be established between the first port and a second port of the plurality of selectable physical ports (Col 6: Lines 31 – , at least one of the first port or the second port being on a network appliance (e.g. network device 202) that is external to the computer system (see Fig. 2, showing Network device 202 is external to computing device and Col 5: Lines 59-67:” . . . Network device 202 generally represents any type or form of computing device that forwards traffic within a network and/or across networks. Examples of network device 202 include, without limitation, optical transceivers, routers, switches, hubs, modems, bridges, repeaters, gateways, load balancers, multiplexer, network adapters, servers, client devices, portions of one or more of the same, variations or combinations of one or more of the same, and/or any other suitable network device . . .”); and in response to the first user input (see Col 6: Lines 48-52: “ . . .physical processing device 108 may direct port-status indicator array 104 and/or link-status indicator array 106 to indicate a status of one or more network links facilitated by network device 202 . . .”), sending a first signal from the computer system to the network appliance to trigger the network appliance to output a first visual indication in proximity to the first port (see Fig. 4, Col 7: Lines 13-20:“ . . . physical processing device 108 may direct each indicator within link-status indicator array 106 to indicate a functional network link. In addition, physical processing device 108 may direct the indicator corresponding to network port 0 within port-, (see Fig. 3 Col 6: Lines 25-28: “ . . . Accordingly, as shown in FIG. 3, port-status indicator array 104 may include 16 indicators that each correspond to a specific network port (i.e., network ports 0-15) . . .”) the first visual indication identifying the first port and a status of at least one of the first port or the particular connection to be established (see Fig. 4, Col 7: Lines 8 – 13:“. . . indicator cycle 402 may visually indicate the status of each network link facilitated by network port 0 within network device 202. In this example, network port 0 may facilitate 4 network links (i.e., network links corresponding to network link lanes 0-3), and each network link may be functional . . .” see Col 7: Lines 20 – 21:”. . . As shown in FIG. 4, this indicator may represent an active port indicator 406 . . .”).
Sable fails to explicitly teach wherein before the particular connection has been physically established, the first visual indication identifies the first port as one of a pair of ports that will form the particular connection, as visual guidance for an entity tasked with connecting a cable to the fist port to physically establish at least one end of the particular connection.  However Power teaches wherein before the particular connection has been physically established (see ¶ [0033] “ . . . the topology information may include identification of the device and/or port to which the first endpoint of the network cable should be connected based on an intended topology stored in the centralized service . . .”), the first visual indication identifies the first port  (see ¶ [0033] “ . . . the user is directed to the correct device and/or port to which the first endpoint of the network cable should be connected based on an intended topology stored in the centralized service . . .”) as one of (see  ¶ [0032] “ . . . a link is established over the network cable between a portable handheld computing device that is connected to a first endpoint of the network cable and a first network device that is connected to the second endpoint of the network cable . . .”; see  ¶ [0034]” . . . the device displays, to the user, the correct device and/or port to which the first endpoint of the , as visual guidance for an entity tasked with connecting a cable to the first port to physically establish at least one end of the particular connection (see ¶ [0041]” . . . portable handheld computing device 510 is further configured to display, on a screen of portable handheld computing device 510, an identification of remote device 518 to which endpoint 582 of network cable 514 is connected, based on the identifying information. In some examples, portable handheld computing device 510 is further configured to display, on a screen of portable handheld computing device 510, an identification of the port of the remote device 518 to which endpoint 582 of network cable 514 is connected . . .”; see ¶¶  [0047 - 0048]” . . . after communicating with centralized service 519, portable handheld computing device 510 is configured to display, on a screen of portable handheld computing device 510, an identification of the device in data center 513 to which endpoint 581 of network cable 514 is to be connected according to the intended topology of data center 513. In some examples, portable handheld computing device 510 is further configured to display, on a screen of portable handheld computing device 510, an identification of the port of the device to which endpoint 581 of network cable 514 is to be connected according to the intended topology of data center 513.  In some examples, portable handheld computing device 510 uses LED beacons to direct the operator of portable handheld computing device 510 to the correct device and port in data 513 that endpoint 581 of network cable 514 should connect to . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for using of  portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provide a user visual indications to direct the user for connecting the cable to the correct device and port, as taught by 
In regard to claim 2, the combination of Sable and Power teaches wherein the first user input specifies the first port (see Sable Fig. 3, Col 6: Lines 31 -47:”. . .physical processing device 108 may direct port-status indicator array 104 and/or link-status indicator array 106 to indicate a status of one or more network links facilitated by network device 202. In one embodiment, physical processing device 108 may direct arrays 104 and 106 to simultaneously indicate the status of each network link facilitated by a specific network port. For example, physical processing device 108 may direct the indicators within link-status indicator array 106 to visually indicate the status of each network link lane within the specific network port. In addition, physical processing device 108 may direct port-status indicator array 104 to indicate or identify the specific network port whose network links are currently described by link-status indicator array 106. In this way, a user viewing network device 202 may clearly and efficiently determine the status of each network link facilitated by the specific network port . . . “).
In regard to claim 3, the combination of Sable and Power teaches wherein the first user input specifies the particular connection (e.g. link) see Sable Fig. 3, Col 6: Lines  49 -56:”. . physical processing device 108 may direct port-status indicator array 104 and link-status indicator array 106 to indicate the status of all or a portion of the network links facilitated by network device 202. For example, physical processing device 108 may direct arrays 104 and 106 to automatically and/or periodically cycle through each network port within network device 202, indicating the statuses of the network links facilitated by each network port in turn. . .”)
In regard to claim 4, the combination of Sable and Power teaches wherein the second port is on a second device that is external to the computer system (see Sable Col 6: Lines 1-19:” . . . Network 204 , the method further comprising: in response to the first user input (see Sable Col 6: Lines 48-52 as described for the rejection of claim 1 and is incorporated herein), sending a second signal from the computer system to the second device concurrently with sending the first signal, to cause the second device to output a second visual indication in proximity to the second port (See Sable Col 7: Lines 23-37:“ . . . physical processing device 108 may direct each additional indicator within port-status indicator array 104 to indicate the overall or cumulative status of the additional network ports. For example, physical processing device 108 may direct each indicator representing a network port whose network links are all functional to operate in a mode associated with functional network links. Physical processing device 108 may also direct each indicator representing network ports that facilitate one or more non-functional network links to operate in a mode associated with non-functional links. As illustrated within indicator cycle 402, port-status indicator array 104 may indicate that every network link facilitated by network ports 2-15 is functional and that network port 1 has at least one network link that is currently non-functional. . .”), such that the second visual indication is close enough to the second port so as to be unambiguously associated only with the second port (e.g. indication is within the vicinity of the port) (see Fig. 3 Col 6: Lines 25-28: “ . . . Accordingly, as shown in FIG. 3, port-status indicator array 104 may include 16 indicators that each correspond to a specific network port (i.e., network ports 0-15) . . .”), the second visual indication identifying the second port and a status of at least one of the second port  (e.g. port indicator 408) or the particular connection (See Sable Col 7: Lines 65-67;Col 8: Lines 1-3:“ . . . physical processing device 108 may direct the port-status indicator corresponding to network port 1 to flash or otherwise indicate that network port 1 is the network port whose network links are currently described by link-status indicator array 106. As shown in FIG. 4, this indicator may represent an active port indicator 408 . . .”).
Sable fails to explicitly teach wherein before the particular connection has been physically established, the second visual indication identifies the second port as one of the ports that will form the particular connection, as visual guidance for an entity tasked with physically establishing the connection.  However Power teaches wherein before the particular connection has been physically established (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein), the second visual indication (e.g. LED) identifies the second port as one of the ports that will form the particular connection (see  ¶ [0032] ¶ [0034] as described for the rejection of claim 1 and is incorporated herein), as visual guidance for an entity tasked with physically establishing the particular connection (see ¶ [0041], ¶¶  [0047 - 0048] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Power with Sable is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 7, the combination of Sable and Webb teaches further comprising: in response to the first user input (see Sable Col 6: Lines 48-52 as described for the rejection of claim 1 and is incorporated herein), sending a second signal from the computer system concurrently with sending the first signal, to cause a device to output a second visual indication in proximity to the second port (See Sable Col 7: Lines 23-37:“ . . . physical processing device 108 may direct each additional indicator within port-status indicator array 104 to indicate the overall or cumulative status of the additional network ports. For example, physical processing device 108 may direct each indicator representing a network port whose network links are all functional to operate in a mode associated with functional network links. Physical processing device 108 may also direct each indicator representing network ports that facilitate one or more non-functional network links to operate in a mode associated with non-functional links. As illustrated within indicator cycle 402, port-status indicator array 104 may indicate that every network link facilitated by network ports 2-15 is functional and that network port 1 has at least one network link that is currently non-functional. . .”), , such that the second visual indication is close enough to the second port so as to be unambiguously associated only with the second port (e.g. indication is within the vicinity of the port) (see Sable Fig. 3 Col 6: Lines 25-28: “ . . . Accordingly, as shown in FIG. 3, port-status indicator array 104 may include 16 indicators that each correspond to a specific network port (i.e., network ports 0-15) . . .”), the second visual indication identifying the second port and a status of at least one of the second port (e.g. port indicator 408) or the particular connection (See Sable Col 7: Lines 65-67;Col 8: Lines 1-3:“ . . . physical processing device 108 may direct the port-status indicator corresponding to network port 1 to flash or otherwise indicate that network port 1 is the network port whose network links are currently described by link-status indicator array 106. As shown in FIG. 4, this indicator may represent an active port indicator 408 . . .”).
In regard to claim 8, the combination of Sable and Power teaches wherein the second port is on a second device that is external to the computer system (see Sable Col 6: Lines 1-19:” . . . Network 204 generally represents any medium or architecture capable of facilitating communication or data transfer. In one example, network 204 may include computing devices 206(1)-(N) and apparatus 100 and/or facilitate communication between computing devices 206(1)-(N) and apparatus 100. In this example, network 204 may facilitate communication or data transfer using wireless and/or wired connections. 
In regard to claim 12, the combination of Sable and Power teaches wherein the first visual indication indicates whether the first port is properly connected to the second port (See Col 9: Lines 45 -60:” . . .  FIG. 6 illustrates an indicator state 602. In this example, physical processing device 108 may direct port-status indicator array 104 to indicate the overall status of each network port on network device 202. As shown in FIG. 6, indicator state 602 may indicate that each network link facilitated by network ports 0 and 2-15 is functional and that network port 1 facilitates at least one currently non-functional network link. . .”).
In regard to claim 19, Sable teaches a non-transitory computer program storage medium storing instructions (Col 14: Lines 24-31:“. . . one or more of the exemplary embodiments disclosed herein may be encoded as a computer program (also referred to as computer software, software applications, computer-readable instructions, or computer control logic) on a computer-readable medium. The term "computer-readable medium" generally refers to any form of device, carrier, or medium capable of storing or carrying computer-readable instructions . . .” , execution of which in a computer system causes the computer system(see Fig. 1, Col 5: Lines 21 – 23, Fig. 2, Col 5: Lines 50 – 58 as described for the rejection of claim 1 and is incorporated herein);  to execute a process comprising (see Col 1: Lines 38 -40:” . . . the instant disclosure generally relates to apparatuses, systems, and methods for indicating statuses of multi-link network ports . . .”): receiving first user input that specifies a first port of a plurality of selectable physical ports or a particular connection to be established between the first port and a second port of the plurality of selectable physical ports (see Col 6: Lines 31 – 47 as described for the rejection of claim 1 and is incorporated herein), at least one of the first port or the second port being on a network appliance that is external to the computer system  (see Fig. 2, showing Network device 202 is external to computing device and Col 5: Lines 59-67 as described for the rejection of claim 1 and is incorporated herein); and in response to the first user input (see Col 6: Lines 48-52 as described for the rejection of claim 1 and is incorporated herein), sending a first signal from the computer system to the network appliance to trigger the network appliance to output a first visual indication in proximity to the first port (see Fig. 3 Col 6: Lines 25-28, Fig. 4, Col 7: Lines 13-20 as described for the rejection of claim 1 and is incorporated herein),  the first visual indication identifying the first port and a status of at least one of the first port or the particular connection to be established (see Fig. 4, Col 7: Lines 8 – 13 as described for the rejection of claim 1 and is incorporated herein).
Sable fails to explicitly teach wherein before the particular connection has been physically established, the first visual indication identifies the first port as one of a pair of ports that will form the particular connection, as visual guidance for an entity tasked with connecting a cable to the first port to physically establish at least one end of the particular connection.  However Power teaches wherein before the particular connection has been physically established (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein), the first visual indication identifies the first port  (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein) as one of a pair of ports that will form the particular connection (see ¶ [0032] as described for the rejection of claim 1 and is incorporated herein), as visual guidance for an entity tasked with connecting a cable to the first port to physically establish at least one end of the particular connection (see ¶ [0041], ¶¶  [0047 - 0048] as described for the rejection of claim 1 and is incorporated herein).

In regard to claim 20, the combination of Sable and Power teaches wherein the first user input specifies the first port (see Sable Fig. 3, Col 6: Lines 31 -47 as described for the rejection of claim 2 and incorporated herein).
In regard to claim 21, the combination of Sable and Power teaches wherein the first user input specifies the particular connection (e.g. link) see Sable Fig. 3, Col 6: Lines  49 -56 as described for the rejection of claim 3 and incorporated herein)
In regard to claim 22, the combination of Sable and Power teaches wherein the second port is on a second device that is external to the computer system (see Sable Col 6: Lines 1-19 as described for the rejection of claim 4 and incorporated herein), the process further comprising: in response to the first user input (see Sable Col 6: Lines 48-52 as described for the rejection of claim 4 and incorporated herein), sending a second signal from the computer system to the second device concurrently with sending the first signal, to cause the second device to output a second visual indication in proximity to the second port (See Sable Col 7: Lines 23-37 as described for the rejection of claim 4 and incorporated herein), such that the second visual indication is close enough to the second port so as to be unambiguously associated only with the second port (e.g. indication is within the vicinity of the port) (see Fig. 3 Col 6: Lines 25-28 as described for the rejection of claim 4 and incorporated herein),  the second visual indication identifying the second port and a status of at least one of the second port or the particular connection See Sable Col 7: Lines 65-67;Col 8: Lines 1-3 as described for the rejection of claim 4 and incorporated herein).
Sable fails to explicitly teach wherein before the particular connection has been physically established, the second visual indication identifies the second port as one of the ports that will form the particular connection, as visual guidance for an entity tasked with physically establishing the particular  connection.  However Power teaches wherein before the particular connection has been physically established (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein), the second visual indication (e.g. LED) identifies the second port as one of the ports that will form the particular connection (see  ¶ [0032] ¶ [0034] as described for the rejection of claim 1 and is incorporated herein), as visual guidance for an entity tasked with physically establishing the particular connection (see ¶ [0041], ¶¶  [0047 - 0048] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Power with Sable is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 28, the combination of Sable and Power teaches wherein the second port is on a second device that is external to the computer system (see Sable Col 6: Lines 1-19 as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 30, the combination of Sable and Power teaches wherein the first visual indication indicates whether the first port is properly connected to the second port (See Col 9: Lines 45 -60 as described for the rejection of claim 12 and is incorporated herein).  
Claims 11, and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) in view of Power (U.S. 2018/0006894 A1; herein referred to as Power) as applied to claims 1 – 4, 7 – 8, 12, 19 – 22,  28, and 30 in further view of Pirbhai et al. (U.S. 2008/0209334 A1; herein referred to as Pirbhai).
In regard to claim 11, the combination of Sable and Power fails to explicitly teach wherein the first user input specifies the connection.  However Pirbhai teaches wherein the first user input specifies the connection   (see Figs 3, 4, 5, ¶ [0036]: “. . . As can be seen in each of FIGS. 3, 4, and 5, the single physical connection entry area 310 comprises endpoint entry areas 310A, 310B for each endpoint of the connection which is to be configured. Each endpoint entry area 310A, 310B comprises input fields 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for creation and configuration of a connection between routers wherein the interface comprises facility for entry of physical connection information, and entry of protocols selection and configuration information that is user provided, as taught by Pirbhai, into a system and method for indicating statuses of multi-link network ports for network devices  and visually indicating such status so that specific network links utilizing the ports can be determined to be functional or non-functional, further using a portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provide a user visual indications to direct the user for connecting the cable to the correct device and ports taught by the combination of Sable and Power.  Such incorporation provides that new connections can be created between network apparatuses using port designations at each device.
In regard to claim 24, the combination of Sable and Power fails to explicitly teach wherein the first user input specifies a physical connection that is to be created between the first port and the second port.  However Pirbhai teaches wherein the first user input specifies a physical connection that is to be created between the first port (e.g. port 314A) and the second port (e.g. port 314B) (see Figs 3, 4, 5, ¶ [0036] as described for the rejection of claim 11 along with the motivation to combine the references and is incorporated herein).
In regard to claim 25, the combination of Sable, Power, and Pirbhai teaches the process further comprising: in response to the first user input (see Sable Col 6: Lines 48-52 as described for the rejection of claim 1 and is incorporated herein), sending a second signal from the computer system concurrently with sending the first signal, to cause a device to output a second visual indication in proximity to the second port (See Sable Col 7: Lines 23-37 as described for the rejection of claim 7 and incorporated herein):, such that the second visual indication is close enough to the second port so as to be unambiguously associated only with the second port (e.g. indication is within the vicinity of the port) (see Sable Fig. 3 Col 6: Lines 25-28 as described for the rejection of claim 7 and incorporated herein), the second visual indication identifying the second port and a status of at least one of the second port or the particular connection (See Sable Col 7: Lines 65-67;Col 8: Lines 1-3 as described for the rejection of claim 7 and incorporated herein).
In regard to claim 26, the combination of Sable, Power and Pirbhai teaches wherein the second port is on a second device that is external to the computer system (see Sable Col 6: Lines 1-19 as described for the rejection of claim 8 and incorporated herein).
Claims  13 – 14 and 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) in view of Power (U.S. 2018/0006894 A1; herein referred to as Power) as applied to claims 1 – 4, 7 – 8, 12, 19 – 22,  28, and 30 in further view of Nijemcevic et al. (U.S. 2006/003480 A1; herein referred to as Njemcevic)
In regard to claim 13, the combination of Sable and Power fails to explicitly teach further comprising: generating, by the computer system, display data for a graphical user interface to graphically represent the network appliance and the plurality of selectable physical ports, the display data including data indicative of statuses of the first and second ports and the particular connection; and causing display, by the computer system, of the display data to indicate graphically the statuses of the first and second ports and the particular connection to a user.  However Nijemcevic teaches further comprising: generating, by the computer system (see Fig. 1, ¶ [0014] “. . . , The network manager receives OAM configuration information for a path or logical link that includes a plurality of path points. For each path point of the plurality of path points, the network manager determines, based on the configuration of the network, if the path point is to serve as an OAM source or sink for the desired OAM functional path. Based on this determination, the network manager generates OAM configuration commands for the selected path points that are to serve as OAM sources and sinks. These OAM configuration commands are then provided to the corresponding path points such that the appropriate OAM sources and sinks are established . . .”) display data for a graphical user interface (see ¶ [0014] “. . . Interaction with the network manager may be facilitated through the use of a graphical user interface that accepts OAM configuration information as well as provides detailed visual information as to current OAM sources, sinks, and intermediate path points. . .”) to graphically represent the network appliance and the plurality of selectable physical ports (see Fig. 6, ¶ [0050] “. . . The particular example illustrated in FIG. 6 may represent an example display image provided to a user for a segment that includes three nodes, each of which is represented with a node icon, which may be made up of a number of port icons. The first node includes ports 442 and 443. Port 442 may be on a first line card within the node, whereas the port 443 may be on a second line card, where the first and second line cards are intercoupled via a switching fabric represented by the "X" along the line connecting the port 442 and the port 443. Similarly, the second node includes ports 444 and 445, and the third node includes ports 446 and 447 . . .”), the display data including data indicative of statuses of the first and second ports and the particular connection (see Fig. 6, ¶ [0051] “. . . The first node is ; and causing display, by the computer system, of the display data to indicate graphically the statuses of the first and second ports and the particular connection to a user (Fig. 6, ¶ [0052] “ . . . The segment is defined by endpoints corresponding to the port 442 and the port 447. However the port 447 does not support OAM functionality. This may be indicated on the display using a particular color or other icon variant to represent non-OAM supporting ports. As such, the OAM cells used for continuity verification are sourced by the ports 442 (for cells moving left to right) and by the port 446 (for cells moving from right to left . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for network management support of OAM functionality in a communication network wherein the network manager receives OAM configuration information for a segment that includes a plurality of path points and the path points can be graphed to identify the connections and their functions as taught by Nijemcevic, into a system and method for indicating statuses of multi-link network ports for network devices  and visually indicating such status so that specific network links utilizing the ports can be determined to be functional or non-functional, further using a portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provide a user visual indications to direct the user for connecting the cable to the correct device and ports taught by the combination of Sable and Power.  Such incorporation provides that the port status of the devices can be plotted for a user on an external monitoring device.
In regard to claim 14,  the combination of Sable, Power, and Nijemcevic teaches wherein said causing display comprises causing display of an indication of whether the first port (e.g. port 442) is physically connected to the second port (e.g. port 446) (Nijemcevic - Fig. 6, ¶ [0056] “. . . Because some segments may be very long, intermediate path points associated with the segment may also be represented with a corresponding dataflow intermediate node icon. Examples of this dataflow intermediate node icon for cell traffic moving from left to right are icons 411-413, each of which corresponds to an intermediate path point for OAM cells sourced by the port 442 which are terminated by the sink within the port 446. Similarly, dataflow intermediate node icons 421-423 represent intermediate path points corresponding cell flow from the port 446 to the port 442. The dataflow intermediate node icon used to represent intermediate path points may include a slash followed by an arrow, where the direction of the slash and arrow indicate the cell flow direction . . .”).
The motivation to combine the references is described for the rejection of claim 13 and is incorporated herein.
In regard to claim 31, the combination of Sable and Power fails to explicitly teach the process further comprising: generating display data for a graphical user interface to graphically represent the network appliance and the plurality of selectable physical ports, the display data including data indicative of statuses of the first and second ports and the particular connection; and causing display of the display data to indicate graphically the statuses of the first and second ports and the particular connection to a user.  However Nijemcevic teaches further comprising: generating (see Fig. 1, ¶ [0014] as described for the rejection of claim 13 along with the motivation to combine the references and is incorporated herein), display data for a graphical user interface (see ¶ [0014] as described for the rejection of claim 13 along with the motivation to combine the references and is incorporated herein) to graphically represent the network appliance and the plurality of selectable physical ports (see Fig. 6, ¶ [0050] as described for the rejection of claim 13 along with the motivation to combine the references  , the display data including data indicative of statuses of the first and second ports and the particular connection (see Fig. 6, ¶ [0051] as described for the rejection of claim 13 along with the motivation to combine the references and is incorporated herein); and causing display of the display data to indicate graphically the statuses of the first and second ports and the particular connection to a user  (see Fig. 6, ¶ [0052] as described for the rejection of claim 13 along with the motivation to combine the references and is incorporated herein).
In regard to claim 32, the combination of Sable, Power and Nijemcevic teaches wherein said causing display comprises causing display of an indication of whether the first port (e.g. port 442) is physically connected to the second port (e.g. port 446) (Nijemcevic - Fig. 6, ¶ [0056] as described for the rejection of claim 14 along with the motivation to combine the references and is incorporated herein).
Claims  15 – 18 and 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) in view of Power (U.S. 2018/0006894 A1; herein referred to as Power) as applied to claims 1 – 4, 7 – 8, 12, 19 – 22,  28, and 30 in further view of Cohen et al. (U.S. 2018/0337828 A1; herein referred to as Cohen).
In regard to claim 15, the combination of Sable and Power fails to explicitly teach further comprising: causing display, by the computer system, of graphical indications of a plurality of maps maintained by the network appliance, each of the plurality of maps being associated with a plurality of qualified physical ports of the network appliance; receiving, by the computer system, second user input selecting a map of the plurality of maps; and in response to the second user input, causing display, by the computer system, of indicators of the qualified physical ports associated with the selected map.  However Cohen teaches further comprising: causing display, by the computer system (see Figs. 1, 4, ¶ [0031] “ . . . FIG. 4 shows the connectivity state mapping system 54 of FIG. 1 illustrating signal transfers between network devices and applications. The connectivity state mapping system 54 , of graphical indications of a plurality of maps(see Figs. 1, 2, ¶ [0027] “ . .. The resource allocation application 53 adjusts resource allocation and/or physical connections based on the updated connectivity state map in the physical connection database 152 . . .) maintained by the network appliance (e.g. routers) (see Figs. 1, 2, ¶ [0029] “. . . The routers 108, 110 may be L3 devices. Any number of physical connections may exist (i) between each of the server computers 106 and each of the routers 108, (ii) between each of the routers 108 and the optical devices 116, (iii) between the optical devices 116 and each of the routers 110, and (iv) between each of the routers 110 and each of the server computers 112. These connections including identifiers of start and end terminals (or ports) and the corresponding network devices and/or interfaces may be affected by errors and/or error request signals generated by the fault injection application 44 and detected by the correlation application 50 of FIG. 1. . .”), each of the plurality of maps being associated with a plurality of qualified physical ports of the network appliance (see Figs. 1, 3, ¶ [0030] “. . . These connections including identifiers of start and end terminals (or ports) and the corresponding network devices and/or interfaces may be affected by errors and/or error request signals generated by the fault injection application 44 and detected by the correlation application 50 of FIG. 1. . .”);
receiving, by the computer system, second user input selecting a map of the plurality of maps (see “¶ [0042] . . . the group selection code selects one or more of the groups. The groups may be selected based on a predetermined fault plan, such as a predetermined error schedule or a predetermined connectivity interference schedule. The predetermined error schedule may indicate ; and in response to the second user input, causing display, by the computer system, of indicators of the qualified physical ports associated with the selected map (see ¶ [0058] “ . . . The correlation application 50 correlates the log data including the alerts and/or responses to the implemented errors to identify physical connections including interface (or port) IDs, IP addresses of the interfaces and/or network devices, network device IDs, cable IDs, etc. This may include triangulating error event information and planned error set information to create a connectivity map of connections for multiple layers of the OSI model. This allows the correlation application 50 to determine the underlying effects of faulty network connections . . .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for a connectivity state mapping system for mapping physical connections between interfaces of devices in a network, as taught by Cohen, into a system and method for indicating statuses of multi-link network ports for network devices  and visually indicating such status so that specific network links utilizing the ports can be determined to be functional or non-functional, further using a portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provide a user visual indications to direct the user for connecting the cable to the correct device and ports taught by the combination of Sable and Power.    Such incorporation provides a way to map connections between the ports and determine functionality.
In regard to claim 16 the combination of Sable, Power and Cohen teaches wherein the first user input specifies at least one of the indicators of the qualified physical ports associated with the selected map (see Cohen ¶ [0056] “. . . Identification of connections may include identifying each interface port, each cable, each fiber or lead of a cable, and each network device along a transmission path . . .”).

In regard to claim 17, the combination of Sable and Power fails to explicitly teach wherein the network appliance is configured to receive data packets from a source on a network other than said computer system, and to forward the data packets to a tool that is external to the network appliance.  However Cohen teaches wherein the network appliance is configured to receive data packets from a source on a network other than said computer system (see Cohen ¶ [0028] “. . . The cloud-based network 25 may further include a server computer 60 that includes an event manager application 62. The event manager application 62 may control and/or monitor, for example, planned maintenance on network devices. The event manager application 62 may monitor states of network devices and/or interfaces in the network 10 and/or schedule when certain actions are to be performed at the network devices and/or interfaces. The event manager application 62 may communicate with the fault injection application 44 and/or the correlation application 50. For example, the fault injection application 44 may generate an error request signal to request that certain interfaces be turned OFF and send the error request signal to the event manager application 62 to turn OFF the interfaces. . .”), and to forward the data packets to a tool that is external to the network appliance (see Cohen Fig. 1 showing server computers external to routers, ¶ [0028] “ . . . the correlation application 50 may request error information pertaining to errors caused as a result of responding to the error request signal (e.g., turning OFF the interfaces) and/or timing of when the errors occur . . .”).
The motivation to combine the references is described for the rejection of claim 13 and is incorporated herein.
In regard to claim 18, the combination of Sable, Power and Cohen teaches wherein said method is performed by a network management application configured to manage at least the network appliance (Cohen -¶ [0012] “ . . . FIG. 5 is a functional block diagram of an example of a fault injection application and a correlation application of the connectivity state mapping system of FIG. 1 . . . “).
The motivation to combine the references is described for the rejection of claim 13 and is incorporated herein.
In regard to claim 33, the combination of Sable and Power fails to explicitly teach the process further comprising: causing display of graphical indications of a plurality of maps maintained by the network appliance, each of the plurality of maps being associated with a plurality of qualified physical ports of the network appliance: receiving second user input selecting a map of the plurality of maps; and in response to the second user input, causing display of indicators of the qualified physical ports associated with the selected map.  However Cohen teaches the process further comprising: causing display (see Figs. 1, 4, ¶ [0031] as described for the rejection of claim 15 along with the motivation to combine the references and is incorporated herein), of graphical indications of a plurality of maps (see Figs. 1, 2, ¶ [0027] as described for the rejection of claim 15 along with the motivation to combine the references and is incorporated herein) maintained by the network appliance (e.g. routers) (see Figs. 1, 2, ¶ [0029] as described for the rejection of claim 15 along with the motivation to combine the references and is incorporated herein), each of the plurality of maps being associated with a plurality of qualified physical ports of the network appliance (see Figs. 1, 3, ¶ [0030] as described for the rejection of claim 15 along with the motivation to combine the references and is incorporated herein); receiving second user input selecting a map of the plurality of maps (see ¶ [0042] as described for the rejection of claim 15 along with the motivation to combine the references and is incorporated herein); and in response to the second user input, causing display of indicators of the qualified physical ports associated with the selected map 
In regard to claim 34, the combination of Sable, Power, and Cohen teaches wherein the first user input specifies at least one of the indicators of the qualified physical ports associated with the selected map (see Cohen ¶ [0056] as described for the rejection of claim 16 along with the motivation to combine the references and is incorporated herein).
In regard to claim 35, the combination of Sable and Power fails to explicitly teach wherein the network appliance is configured to receive data packets from a source on a network other than said computer system, and to forward the data packets to a tool that is external to the network appliance.  However Cohen teaches wherein the network appliance is configured to receive data packets from a source on a network other than said computer system (see Cohen ¶ [0028] as described for the rejection of claim 17 along with the motivation to combine the references and is incorporated herein).
In regard to claim 36, the combination of Sable, Power and Cohen teaches wherein the instructions are part of a network management application configured to manage at least the network appliance (see Cohen ¶ [0012] as described for the rejection of claim 18 along with the motivation to combine the references and is incorporated herein).
Claims 37 – 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson III (U.S. 10,003,527 B1; herein referred to as Sorenson) in view of Webb (U.S. 2004/0024934 A1; herein referred to as Webb) and in further view of Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable).
In regard to claim 37, Sorenson teaches a network appliance (e.g. switch in a Euclid network) (Col 2: Lines 6 – 13: “ . . . Certain types of networks are very regularly organized such that the network topology itself indicates which port on which switch should be connected to which other port on another switch. The Euclid network is an example of such a regularly organized network where the cabling between switches is set up in such a way that one can know with relative certainty which port on a switch needs to be connected to which other port on another switch . . .”)  comprising:
a first plurality of physical ports of the network appliance (see Col 3: Lines 10 – 13:” . . . Each of the switches further contains a number of ports (connections 111, 112) that connect the switch to other switches in the network or to external components . . .”, including a first network port through which to receive data packets from a source node on a network (Col 3: Lines 14 – 23:“ . . . One characteristic of a clos network illustrated in FIG. 1 is that a switch on the edge (outer layer) of the clos network has half of its ports going to other switches, while a switch in the middle layer of the clos network has all of its ports connected to other switches (half of the switches being connected to each adjacent layer). For example, each switch in the ingress layer 113 has eight ports, with four of the ports being connected to external components and the other four being connected to switches in the adjacent layer (114) of the network.. . .”);
a first tool port through which to forward the data packets(Col 3: Lines 33 – 43: “ . . . the technician may find a cable connected to switch 301 and connect the loose end of the cable to a port 305 on the network cabling assistant device 300.   Once the device is connected, it can query switch 301 for its position (location) on the network. In addition, the device can have access to the various parameters of the network, such as the number of layers, switches and ports, as previously described. When the device obtains the location information from the switch, it can use that information to determine which port 304 on the network the cable should be plugged into . . .”)  to a tool (see Figs. 2, 3A,  network cabling assistant device) that is external to the network appliance (Fig.2, Col 3: Lines 35 – 44: “ . . .  FIG. 2 illustrates an example of a device that can be used to assist with network cabling in accordance with various embodiments. As illustrated, the device 200 for assisting with network cabling can include a port 201 for connecting the device to a loose cable that is connected on the other end to a switch in a network. The device can also include a storage memory 202 containing a set of instructions and a processor 203 that can execute those instructions in order to determine the location on the network that the cable should be plugged into . . .”);
a second tool port through which to receive the data packets from the tool after forwarding the data packets to the tool (Col 4: Limes 66-67’ Col 5: Lines 1 -11  “ . . . the device 300 also includes a second port 306 with a test cable that can be used to verify the location in the network where the original cable should be plugged into. For example, if a network technician plugs in a loose end of the cable that is connected to device 301, the device can display to the technician that this end of the cable should be plugged into port 4 located on switch 3 302 in layer 3 of the network. The technician can then use that information and connect the test cable of port 306 to the port where the technician believes to be the proper location. In accordance with an embodiment, the device 300 can then verify whether the port of the device connected to the test cable is indeed the valid port that was determined by the device . . .”);
a second network port through which to forward the data packets to a destination node on the network (Col 3: Lines 23-27:“ . . . Similarly, each switch in the middle layer 114 has six ports, where three of those ports are connected to the three switches in the ingress layer 113 and the other three ports are connected to the three switches in the egress layer 115  . . .”);
first circuitry to selectively couple the first and second network ports to the first and second tool ports (Col 4: Lines 44-55“ . . . the network is a three layer network, the first layer having three switches each switch having eight ports, the second layer having four switches, each switch having six ports, and the third layer having three switches, each switch having eight ports. Because the device can determine that the cable is connected to the last port of the fourth switch (301) in the middle layer, and because the network configuration specifies that there are three switches in the egress layer, the device can use this information to determine and display to the user that the cable should be connected to port 4 on the switch 3 (302) in layer 3 of the network . . “)
and second circuitry configured to perform operations (Col 6: Lines 43 – 46 “ . . . hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU) . . . “) including
receiving a first signal from a computer system (e.g. the device establishes a connection to the switch) that is external to the network appliance (e.g. the switch) (Col 5: Lines 33 – 41:“ . . . the device can detect that a cable has been connected to the port. This can include, for example, a technician plugging a loose end of a network cable into the device. Alternatively, the technician may plug a test cable of the device into an open port on a network switch. In step 401, the device establishes a connection with the switch on the other end of the cable. This can be performed using a device discovery protocol, such as CDP or LLDP . . .”) , the first signal being indicative that the computer system has received first user input specifying a first port of a plurality of selectable physical ports or a particular connection between the first port and a second port of the plurality of selectable physical ports (Col 5: Lines 42 – 49:“ . . . the device obtains information from the switch regarding its position in the network. For example, the device can obtain information about the position and layer of the clos in which the switch is located, as well as the port on the switch to which the cable is connected. As discussed, if the network is an irregular network or has a different topology, other information might be utilized as well . . .”), at least one of the first port or the second port being one of the first plurality of physical ports of the network appliance (Col 5: Lines 49 – 57: “ . . . Based on this information as well as any network configuration information, the device can determine a location on the network where the cable should be connected, in order to satisfy the topology of the network (step 403). For example, the device can identify a port on a particular switch in a particular layer of the network that the cable should be plugged into. Once the location is determined, the device can display information about location using a display screen  . . .”); and
a plurality of visual indicators, each associated with a separate respective one of the first plurality of physical ports; and
in response to receiving the first signal, causing one of the plurality of visual indicators in proximity to the first port to output a first visual indication identifying the first port and a status of at least one of the first port or the particular connection.  However Webb teaches a plurality of visual indicators, each associated with a separate respective one of the first plurality of physical ports (see ¶  [0004] “ . . . In order to facilitate such troubleshooting each port in a switch may be provided with a link/activity light emitting diode ( LED) indicator to indicate the status of the given port. . . .”; see  ¶  [0026]” . . . The benefit resulting from the present invention is that control of an LED indicator associated with the port in one or more non-protocol aware (NPA) modules within a switch may be accomplished without interrupting the normal operations of the switch while utilizing the existing switch infrastructure (i.e., the management link "ML" to each module and the module's MME). Utilizing the present invention the costs associated with properly driving the link and activity LED indicator on a non-protocol aware (NPA) module (e.g., circuitry, module board space, power consumption, etc.) can be dramatically reduced. Likewise, the amount of time and effort required to install cables in a server network and debug problems in a server network can be drastically reduced . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to control and set LEDs associated with ports that are non-protocol aware, while not interfering with protocol aware ports, this enabling new connections to be established, as taught by Webb into a system and method for deploying a cabling assisting device for assisting a network technician to determine the cabling of a network apparatus for a first port and a connection to a second port of another network device, and also for connecting through test ports between the cabling assisting device and the network apparatus, as taught by Sorenson.  Such incorporation provides visual indicators for port management of networking devices.
in response to receiving the first signal, causing one of the plurality of visual indicators in proximity to the first port to output a first visual indication identifying the first port and a status of at least one of the first port or the particular connection.  However Sable teaches in response to receiving the first signal(see Col 6: Lines 48-52: “ . . .physical processing device 108 may direct port-status indicator array 104 and/or link-status indicator array 106 to indicate a status of one or more network links facilitated by network device 202 . ., causing one of the plurality of visual indicators in proximity to the first port to output a first visual indication identifying the first port and a status of at least one of the first port or the particular connection  (see Fig. 4, Col 7: Lines 8 – 13:“. . . indicator cycle 402 may visually indicate the status of each network link facilitated by network port 0 within network device 202. In this example, network port 0 may facilitate 4 network links (i.e., network links corresponding to network link lanes 0-3), and each network link may be functional . . .” see Col 7: Lines 20 – 21:”. . . As shown in FIG. 4, this indicator may represent an active port indicator 406 . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for indicating statuses of multi-link network ports for network devices  and visually indicating such status so that specific network links utilizing the ports can be determined to be functional or non-functional, as taught by Sable, into a system and method for deploying a cabling assisting device for assisting a network technician to determine the cabling of a network apparatus for a first port and a connection to a second port of another network device, and also for connecting through test ports between the cabling assisting device and the network apparatus, wherein the control and setting of  LEDs associated with ports that are non-protocol aware can be performed, while not interfering with protocol aware ports, this enabling new connections to be established, as taught by the combination of Sorenson and Webb.  Such incorporation provides a means for connecting test equipment  such as a cabling assisting device to the network 
In regard to claim 38, the combination of Sorenson, Webb, and Sable teaches the first user input specifying the first port (see Sable - Fig. 3, Col 6: Lines 31 -47 as described for the rejection of claim 2 and incorporated herein).
The motivation to combine the references is described for the rejection of claim 37 and is incorporated herein. 
In regard to claim 39, the combination of Sorenson, Webb, and Sable teaches the first user input specifying the particular connection (e.g. link) (see Sable Fig. 3, Col 6: Lines 49 -56 as described for the rejection of claim 3 and incorporated herein).
The motivation to combine the references is described for the rejection of claim 37 and is incorporated herein.
In regard to claim 40, the combination of Sorenson, Webb, and Sable teaches the first user input specifying an existing physical particular connection between the first port and the second port (see Sable Fig. 5. Col 8: Lines 61-67; Col 9: Lines 1 – 8: “ . . . As illustrated by indicator cycle 504, each network port within network device 202 may facilitate a network link corresponding to network link lane 1. In this example, network links corresponding to lane 1 facilitated by network ports 0 and 2-15 may be functional. In addition, the network link corresponding to lane 1 facilitated by network port 1 may be non-functional. Accordingly, physical processing device 108 may direct each port-status indicator corresponding to network ports 0 and 2-15 to indicate a functional network link and direct the port-status indicator corresponding to network port 1 to indicate a non-functional network link. In addition, physical processing device 108 may direct the indicator corresponding to network link lane 1 within link-status indicator array 106 to represent an active lane indicator 510 . . . “).

In regard to claim 43, the combination of Sorenson, Webb, and Sable teaches wherein the first visual indication indicates whether the first port is properly connected to the second port (See Sable Col 9: Lines 45 -60 as described for the rejection of claim 12 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 37 and is incorporated herein.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson III (U.S. 10,003,527 B1; herein referred to as Sorenson) in view of Webb (U.S. 2004/0024934 A1; herein referred to as Webb) and in further view of Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) as applied to claims 37 – 40, and 43 in further view of Pirbhai et al. (U.S. 2008/0209334 A1; herein referred to as Pirbhai).
In regard to claim 41, the combination of Sorenson, Webb, and Sable fails to explicitly teach the first user input specifying a physical connection that is to be created between the first port and the second port. However Pirbhai teaches wherein the first user input specifies a physical connection that is to be created between the first port (e.g. port 314A) and the second port (e.g. port 314B) (see Figs 3, 4, 5, ¶ [0036] “. . . As can be seen in each of FIGS. 3, 4, and 5, the single physical connection entry area 310 comprises endpoint entry areas 310A, 310B for each endpoint of the connection which is to be configured. Each endpoint entry area 310A, 310B comprises input fields for the endpoints of the connection. For example, the first endpoint entry area 310A for "Endpoint A" comprises a field to identify the routing instance 311A, and network interface parameters such as IO Card 312A, daughter card 313A, port 314A, and IP address 315A, which together identify the network interface of "Endpoint A" participating in the connection. Similarly, the second endpoint entry area 310B for "Endpoint B" comprises a field to identify its routing instance 311B, and fields to identify its network interface 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for creation and configuration of a connection between routers wherein the interface comprises facility for entry of physical connection information, and entry of protocols selection and configuration information that is user provided, as taught by Pirbhai, into a system and method for deploying a cabling assisting device for assisting a network technician to determine the cabling of a network apparatus for a first port and a connection to a second port of another network device, the port LEDs indicating statuses of multi-link network ports for network devices  and visually indicating such status so that specific network links utilizing the ports can be determined to be functional or non-functional, and also having the ability for connecting through test ports between the cabling assisting device and the network apparatus, wherein the control and setting of  LEDs associated with ports that are non-protocol aware can be performed, while not interfering with protocol aware ports, this enabling new connections to be established, as taught by the combination of Sorenson, Webb, and Sable.  Such incorporation provides that new connections can be created between network apparatuses using port designations at each device. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson III (U.S. 10,003,527 B1; herein referred to as Sorenson) in view of Webb (U.S. 2004/0024934 A1; herein referred to as Webb) and in further view of Sable et al. (U.S. 10,264,332 B1; herein referred to as Sable) and in further view of Pirbhai et al. (U.S. 2008/0209334 A1; herein referred to as Pirbhai) as applied to claim 41 and in further view of Power et al. 
In regard to claim 42, the combination of Sorenson, Webb, Sable, and Pirbhai fails to explicitly teach wherein the first visual indication identifies the first port as a port of the particular connection before the particular connection has been physically established.  However Power teaches and wherein the first visual indication identifies the first port (see ¶ [0033] “ . . . the user is directed to the correct device and/or port to which the first endpoint of the network cable should be connected based on an intended topology stored in the centralized service . . .”) as a port of the particular connection  (see  ¶ [0032] “ . . . a link is established over the network cable between a portable handheld computing device that is connected to a first endpoint of the network cable and a first network device that is connected to the second endpoint of the network cable . . .”; see  ¶ [0034]” . . . the device displays, to the user, the correct device and/or port to which the first endpoint of the network cable should be connected on a screen of the portable handheld device. In other examples, LED beacons are used to direct the user to the correct device and/or port to which first endpoint of the network cable should be connected . . .”) before the particular connection has been physically established (see ¶ [0033] “ . . . the topology information may include identification of the device and/or port to which the first endpoint of the network cable should be connected based on an intended topology stored in the centralized service . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for using of  portable handheld computing device that when connected to a network device, will function to identify a device and port that is representing an endpoint of a connection that is to be physically cabled, and provide a user visual indications to direct the user for connecting the cable to the correct device and port, as taught by Power, into a system and method for deploying a cabling assisting device for assisting a network technician to determine the cabling of a network apparatus for a first port and a connection to a second port of another network device, the port LEDs indicating statuses of multi-link network ports for 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N FIORILLO/            Examiner, Art Unit 2444